Citation Nr: 1019809	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1991 to October 1997, and from October 2000 to 
January 2001 and in the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claim.

The available service treatment records are silent as to 
complaints of or treatment for a shoulder condition.  

The Veteran asserts that in 1997 he was lifting a heavy 
object over his head when his right shoulder was dislocated.  
He stated that at the time of his injury he was serving in 
Kuwait and was treated for his shoulder condition in the 
field hospital.  The claims file contains statements from the 
Veteran's mother and brother which note that after his 
service in 1997, the Veteran complained of shoulder pain and 
that he attributed his pain to an injury which occurred in 
service.  Treatment notes from the Pittsburgh VA medical 
center provided diagnoses of capsular hypertrophy at the 
acromioclavicular joint, likely mild bursitis in the 
subacromial/subdeltoid bursa and degenerative tendinosis of 
the supraspinatus tendon.  

The Board notes that the Veteran's service treatment records 
do not indicate that the Veteran injured his shoulder in 
service; however, the Veteran has asserted that he was 
treated in field hospitals for his injury and those records 
are not presently in the claims file.  Further, the record 
indicates that the Veteran had an additional period of 
service between October 2000 and January 2001 and that he 
served as a reservist for the United States Air Force.  The 
Veteran's service treatment records from these periods of 
service have not been obtained.  The Board notes that these 
records could be determinative of the outcome of the 
Veteran's claims.  As part of its duty to assist, VA must 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency to include military 
records showing periods of active duty and active duty for 
training and to include Reserve service treatment records.  
38 C.F.R. § 3.159 (c)(2).  See Mercado-Martinez v. West, 11 
Vet. App.415, 419 (1998).  Additional attempts should be made 
to obtain this evidence.

The Veteran's opinion as to the etiology and diagnosis of his 
present shoulder pain is insufficient to establish service 
connection.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  He is, however, competent, as a lay person, to 
report on that which he has personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  As such, the available 
evidence, to include the Veteran's lay statements asserting 
that he injured his shoulder while in service, indicates that 
the claimed residuals to a shoulder injury may be associated 
with service.  The Veteran must, therefore be afforded a VA 
examination in order to determine the etiology of the 
Veteran's present shoulder condition.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records not already on file should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should secure the 
Veteran's missing service treatment and 
personnel records through appropriate 
channels.  If such records are 
unavailable, a formal finding of 
unavailability must be made and the 
AMC/RO must alert the Veteran of such 
unavailability allowing him the 
opportunity to develop the record. 

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the Veteran should be afforded a 
VA orthopedic examination for the 
purposes of determining the etiology of 
his right shoulder disability.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  After a 
full examination and review of the claims 
file, the examiner must opine whether it 
is at least as likely as not, i.e., is 
there at least a 50/50 chance, that any 
right shoulder pathology is a residual of 
the reported in-service injury or is 
otherwise related to service.

4.  After the Veteran is afforded his VA 
examination, the AMC/RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not it should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the AMC/RO should re-
adjudicate the claim for service 
connection for a shoulder disability.  
If the claim remains denied, the 
appellant and his representative should 
be issued a supplemental statement of 
the case, and be given an opportunity 
to respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


